        Case 1:20-cv-00176-DCN Document 6 Filed 06/01/20 Page 1 of 11




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 CAMERON MORRIS,
                                               Case No. 1:20-cv-00176-DCN
                      Plaintiff,
                                               INITIAL REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 CANYON COUNTY,

                      Defendant.


       The Clerk of Court conditionally filed Plaintiff Cameron Morris’s Complaint as a

result of Plaintiff’s status as an inmate and in forma pauperis request. The Court now

reviews the Complaint to determine whether it should be summarily dismissed in whole or

in part under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the record, and otherwise

being fully informed, the Court enters the following Order directing Plaintiff to file an

amended complaint if Plaintiff intends to proceed.

1.    Screening Requirement

      The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is appropriate.

The Court must dismiss a complaint or any portion thereof that states a frivolous or

malicious claim, fails to state a claim upon which relief may be granted, or seeks monetary




INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00176-DCN Document 6 Filed 06/01/20 Page 2 of 11




relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) &

1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation

marks omitted).

3.     Factual Allegations

       Plaintiff is an inmate currently confined in the Canyon County Jail. Plaintiff alleges

that his medical treatment in the jail violates the Eighth Amendment. The factual basis of

Plaintiff’s claim is as follows:

              Can’t think, can’t breathe, since I have been @ the Canyon
              County Sheriff’s Office in Caldwell, Idaho. I have put in
              multiple kites to be seen by medical because I could not breathe
              and feel like something was suffocating me. Still to this day I
              have asked the medical staff to get me x-rayed because my
              lungs hurt, I can’t breathe, only out of one nostril and I feel a
              lot of physical pain. I believe now due to lack of being able to


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00176-DCN Document 6 Filed 06/01/20 Page 3 of 11




              breathe I have suffered brain damage and maybe other things.
              Some days I can’t move and feel brain dead. I have also made
              multiple walk-in medical staff aware of this issue as well as a
              few Canyon County sheriff’s deputies [illegible].

Compl., Dkt. 3, at 2. Plaintiff names Canyon County as the sole Defendant in this case.

4.     Discussion

       Plaintiff has not alleged sufficient facts to proceed with the Complaint. The Court

will, however, grant Plaintiff 60 days to amend the Complaint. Any amended complaint

should take into consideration the following.

       A.     Section 1983 Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be

liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence

is not actionable under § 1983, because a negligent act by a public official is not an abuse

of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Jail officials and jail medical providers generally are not liable for damages in their

individual capacities under § 1983 unless they personally participated in the alleged

constitutional violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal,

556 U.S. at 677 (“[E]ach Government official, his or her title notwithstanding, is only liable



INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:20-cv-00176-DCN Document 6 Filed 06/01/20 Page 4 of 11




for his or her own misconduct.”). Section 1983 does not allow for recovery against an

employer or principal simply because an employee or agent committed misconduct. Taylor,

880 F.2d at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) “set[] in motion a series of acts by others”; (2)

“knowingly refus[ed] to terminate a series of acts by others, which [the supervisor] knew

or reasonably should have known would cause others to inflict a constitutional injury”; (3)

failed to act or improperly acted in the training, supervision, or control of his subordinates”;

(4) “acquiesc[ed] in the constitutional deprivation”; or (5) engag[ed] in “conduct that

showed a reckless or callous indifference to the rights of others.” Id. at 1205–09.

       To bring a § 1983 claim against Canyon County as an entity, Plaintiff must allege

that the execution of an official policy or unofficial custom inflicted the injury of which

Plaintiff complains, as required by Monell v. Department of Social Services of New York,

436 U.S. 658, 694 (1978). Under Monell, the requisite elements of a § 1983 claim against

a municipality: (1) the plaintiff was deprived of a constitutional right; (2) the municipality

had a policy or custom; (3) the policy or custom amounted to deliberate indifference to

plaintiff’s constitutional right; and (4) the policy or custom was the moving force behind

the constitutional violation. Mabe v. San Bernardino Cnty., 237 F.3d 1101, 1110–11 (9th

Cir. 2001). Further, a municipality or private entity performing a state function “may be


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
          Case 1:20-cv-00176-DCN Document 6 Filed 06/01/20 Page 5 of 11




held liable under § 1983 when the individual who committed the constitutional tort was an

official with final policy-making authority or such an official ratified a subordinate’s

unconstitutional decision or action and the basis for it.” Clouthier v. County of Contra

Costa, 591 F.3d 1232, 1250 (9th Cir. 2010), overruled in part on other grounds by Castro

v. Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc).

         An unwritten policy or custom must be so “persistent and widespread” that it

constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting

Adickes v. S.H. Kress & Co., 398 U.S. 144, 167–168 (1970)). “Liability for improper

custom may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has become a

traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996).

         Plaintiff asserts his § 1983 claims under the Eighth Amendment, which protects

prisoners against cruel and unusual punishment. To state a claim under the Eighth

Amendment, prisoners must plausibly allege that they are “incarcerated under conditions

posing a substantial risk of serious harm,” or that they have been deprived of “the minimal

civilized measure of life’s necessities” as a result of the defendants’ actions. Farmer v.

Brennan, 511 U.S. 825, 834 (1994) (internal quotation marks omitted). An Eighth

Amendment claim requires the plaintiff to satisfy both (1) an objective standard, “that the

deprivation was serious enough to constitute cruel and unusual punishment,” and (2) a

subjective standard, that the defendant acted with “deliberate indifference.” Snow v.

McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled in part on other grounds by


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
          Case 1:20-cv-00176-DCN Document 6 Filed 06/01/20 Page 6 of 11




Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014) (en banc).

         The Eighth Amendment includes the right to adequate medical and mental health

treatment in prison. Prison officials or prison medical providers can be held liable if their

“acts or omissions [were] sufficiently harmful to evidence deliberate indifference to serious

medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).

         Regarding the objective standard for prisoners’ medical care claims, “society does

not expect that prisoners will have unqualified access to health care.” Hudson v. McMillian,

503 U.S. 1, 9 (1992). Therefore, “deliberate indifference to medical needs amounts to an

Eighth Amendment violation only if those needs are ‘serious.’” Id. The Ninth Circuit has

defined a “serious medical need” in the following ways:

               failure to treat a prisoner’s condition [that] could result in
               further significant injury or the unnecessary and wanton
               infliction of pain[;] ... [t]he existence of an injury that a
               reasonable doctor or patient would find important and worthy
               of comment or treatment; the presence of a medical condition
               that significantly affects an individual’s daily activities; or the
               existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en

banc).

         As to the subjective standard, “deliberate indifference entails something more than

mere negligence, [but] is satisfied by something less than acts or omissions for the very

purpose of causing harm or with knowledge that harm will result.” Farmer, 511 U.S. at

835. A prison official or prison medical provider acts with “deliberate indifference...only

if the [prison official or provider] knows of and disregards an excessive risk to inmate


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:20-cv-00176-DCN Document 6 Filed 06/01/20 Page 7 of 11




health and safety.” Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002)

(internal quotation marks omitted), overruled on other grounds by Castro v. Cty. of Los

Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc). “Under this standard, the prison official

must not only ‘be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists,’ but that person ‘must also draw the inference.’” Toguchi v.

Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Farmer, 511 U.S. at 837).

       In the medical context, deliberate indifference can be “manifested by prison doctors

in their response to the prisoner’s needs or by prison guards in intentionally denying or

delaying access to medical care or intentionally interfering with the treatment once

prescribed.” Estelle, 429 U.S. at 104-05 (footnotes omitted). Medical malpractice or

negligence does not support a cause of action under the Eighth Amendment, Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam), and a delay in medical

treatment does not violate the Eighth Amendment unless that delay causes further harm,

McGuckin, 974 F.2d at 1060. Additionally, there is no constitutional right to an outside

medical provider of one’s own choice. See Roberts v. Spalding, 783 F.2d 867, 870 (9th Cir.

1986) (“A prison inmate has no independent constitutional right to outside medical care

additional and supplemental to the medical care provided by the prison staff within the

institution.”).

       “If a [prison official] should have been aware of the risk, but was not, then the

[official] has not violated the Eighth Amendment, no matter how severe the risk.” Gibson,

290 F.3d at 1188. If medical personnel have been “consistently responsive to [the inmate’s]

medical needs,” and the plaintiff has not shown that the medical personnel had “subjective


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
         Case 1:20-cv-00176-DCN Document 6 Filed 06/01/20 Page 8 of 11




knowledge and conscious disregard of a substantial risk of serious injury,” there has been

no Eighth Amendment violation. Toguchi, 391 F.3d at 1061.

       Differences in judgment as to appropriate medical diagnosis and treatment between

an inmate and prison medical providers—or, for that matter, between medical providers—

are not enough to establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240,

242 (9th Cir. 1989). “[T]o prevail on a claim involving choices between alternative courses

of treatment, a prisoner must show that the chosen course of treatment ‘was medically

unacceptable under the circumstances,’ and was chosen ‘in conscious disregard of an

excessive risk’ to the prisoner’s health.” Toguchi, 391 F.3d at 1058 (alteration omitted)

(quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)). Stated another way, a

plaintiff must plausibly allege that medical providers chose one treatment over the

plaintiff’s preferred treatment “even though they knew [the plaintiff’s preferred treatment]

to be medically necessary based on [the plaintiff’s] records and prevailing medical

standards.” Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1117 (N.D. Cal. 2015).

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must allege

facts showing a causal link between each defendant and Plaintiff’s injury or damage.

Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at 679.

       The Complaint fails to state a § 1983 claim upon which relief may be granted.

Plaintiff has not plausibly alleged that the medical treatment, or lack thereof, of which

Plaintiff complains resulted from a custom or policy of Canyon County—as opposed to the

individual decisions of the medical staff working at the jail. Plaintiff may attempt to remedy


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
         Case 1:20-cv-00176-DCN Document 6 Filed 06/01/20 Page 9 of 11




this deficiency in an amended complaint.

       B.     State Law Claims

       In addition to § 1983 claims, Plaintiff purports to assert state law claims, though

Plaintiff does not identify any such claims. Compl. at 1. Because the Complaint fails to

state a federal claim upon which relief may be granted, the Court declines to exercise

supplemental jurisdiction over Plaintiff’s state law claims. See 28 U.S.C. § 1367(c). If

Plaintiff is allowed to proceed on a federal claim in an amended complaint, and if the

amended complaint states a plausible state law claim, the Court will reconsider the issue

of supplemental jurisdiction.

5.     Standards for Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by Kay v.

Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal connection

between each defendant’s actions and the claimed deprivation. Taylor, 880 F.2d at 1045;

Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and conclusory allegations of

official participation in civil rights violations are not sufficient to withstand a motion to

dismiss” or to survive screening under 28 U.S.C. §§ 1915 and 1915A. Ivey v. Bd. of Regents

of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see also Iqbal, 556 U.S. at 678 (“Nor

does a complaint suffice if it tenders naked assertions devoid of further factual

enhancement.” (internal quotation marks and alteration omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
        Case 1:20-cv-00176-DCN Document 6 Filed 06/01/20 Page 10 of 11




following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor; (3) the dates

on which the conduct of the defendant allegedly took place; (4) the specific conduct or

action Plaintiff alleges is unconstitutional; (5) the particular federal constitutional provision

(or state law provision) Plaintiff alleges has been violated; (6) facts alleging that the

elements of the violation are met; (7) the injury or damages Plaintiff personally suffered;

and (8) the particular type of relief Plaintiff is seeking from each defendant.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a single

pleading and cannot rely upon, attach, or incorporate by reference other pleadings or

documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether filed

as a matter of course or upon a motion to amend, must reproduce the entire pleading as

amended. The proposed amended pleading must be submitted at the time of filing a motion

to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) (“[An]

amended complaint supersedes the original, the latter being treated thereafter as non-

existent.”), overruled in part on other grounds by Lacey v. Maricopa County, 693 F.3d

896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc.,

896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court erred by entering

judgment against a party named in the initial complaint, but not in the amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as the “First Amended Complaint.” Plaintiff’s name and

address should be clearly printed at the top left corner of the first page of each document


INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
        Case 1:20-cv-00176-DCN Document 6 Filed 06/01/20 Page 11 of 11




filed with the Court.

       If Plaintiff files an amended complaint, Plaintiff must also file a “Motion to Review

the Amended Complaint.” If Plaintiff does not amend within 60 days, or if the amendment

does not comply with Rule 8, this case may be dismissed without further notice. See Knapp

v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant knowingly and repeatedly

refuses to conform his pleadings to the requirements of the Federal Rules, it is reasonable

to conclude that the litigant simply cannot state a claim.”).

                                          ORDER

       IT IS ORDERED:

       1.     Plaintiff has 60 days within which to file an amended complaint as described

              above. If Plaintiff does so, Plaintiff must file (along with the amended

              complaint) a Motion to Review the Amended Complaint. If Plaintiff does not

              amend within 60 days, this case may be dismissed without further notice.

       2.     Plaintiff’s request for appointment of counsel (contained in the Complaint)

              is DENIED without prejudice. Plaintiff may renew the request for counsel in

              an amended complaint.


                                                  DATED: June 1, 2020


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
